

Exhibit 10(w)
 
INSTRUMENT OF AMENDMENT TO THE
MERRIMAC INDUSTRIES, INC.
2006 KEY EMPLOYEE INCENTIVE PLAN




WHEREAS, Merrimac Industries, Inc. (the “Company”) maintains the Merrimac
Industries, Inc. 2006 Key Employee Incentive Plan (the “Plan”); and
 
WHEREAS, Section VIII.B. of the Plan provides that the Board of Directors of the
Company (the “Board”) may amend the Plan in certain respects; and
 
WHEREAS, the Board wishes to amend the Plan.
 
NOW, THEREFORE, the Plan is hereby amended, effective December 13, 2007, as
follows:
 
3. Section II of the Plan is amended by adding a new subsection A to read in its
entirety as follows, and renumbering existing subsections “A” through “P” as
subsections “B” through “R”:
 
“A. Administrator” means the Board, its Delegate or, to the extent necessary to
preserve any exemption available to the Company from the compensation limits
under Section 162(m) of the Code, the Committee.”
 
4. Section II of the Plan is amended by adding a new subsection L to read in its
entirety as follows, and renumbering subsections “L” through “R” (as renumbered
by Paragraph 1 of this Amendment) as “M” through “S”:
 
“L. Delegate” shall mean such person or persons to whom the Board has delegated
authority with respect to the Plan.”
 
3. Clause (a) of Section II.O of the Plan (as renumbered by Paragraphs 1 and 2
of this Amendment) is amended to read in its entirety as follows:
 
“(a) with respect to Common Stock that is not readily tradeable on an
established securities market, the fair market value as determined by the
Administrator in good faith or in the manner established by the Administrator
from time to time;”
 
4. Section III of the Plan is amended to read in its entirety as follows:
 
“III. Administrator.    The Plan shall be administered by the Administrator.”
 
5. Section IV of the Plan is amended to read in its entirety as follows:


--------------------------------------------------------------------------------


 
“IV. Administration.    Within 90 days of the Effective Date, the Committee
determined the Participants and allocated to each Participant the percentage
share (the ‘‘Award Percentage’’) of the restricted shares (the ‘‘Restricted
Shares’’) that will be granted to such Participant in the event that the Company
achieves the performance goals provided in Section 5. [In making such
determinations, the Committee took into account the nature of the services
rendered by the respective Participants, their present and potential
contributions to the success of the Company and its subsidiaries and such other
factors as the Committee in its discretion deemed relevant.] Subject to the
express provisions of the Plan, the Administrator shall have complete authority,
in its discretion, to interpret the Plan, to prescribe, amend and rescind rules
and regulations relating to it and to make all other determinations necessary or
advisable for the administration of the Plan including the requirement that
Participants enter into agreements reflecting such terms, conditions and
restrictive covenants applicable with respect to the Restricted Shares and any
consideration therefor (including
non-competition/non-solicitation/confidentiality arrangements), as the
Administrator shall deem appropriate. The Administrator’s determinations on the
matters referred to in this Section 4 shall be conclusive. Any dispute or
disagreement which may arise hereunder, or as a result of, or with respect to,
any Restricted Shares shall be determined by the Administrator, in its sole
discretion, and any interpretations by the Administrator of the terms thereof
shall be final, binding and conclusive.”
 
6. Section V.F of the Plan is amended to read in its entirety as follows:
 
“F. Adjustments.    In the event of any change in corporate capitalization, such
as a stock dividend, stock split or a corporate transaction, such as a merger,
consolidation, separation, including a spin-off, or other distribution of stock
or property of the Company (including, to the extent permitted by Treasury
Regulations Section 1.162-27(e) or any successor regulations, any extraordinary
cash dividend), any reorganization (whether or not such reorganization comes
within the definition of such term in Section 368 of the Code) or any partial or
complete liquidation of the Company, the Administrator may make such
substitution or adjustments in the aggregate number and kind of shares available
for issuance under the Plan, to the extent necessary to account for any such
change in corporate capitalization and/or such other equitable substitution or
adjustments as it may determine to be appropriate in its sole discretion.”
 
7. Section VI.B of the Plan is amended to read in its entirety as follows:
 
“B. Holding of Shares.    The Administrator may require that the certificates
evidencing such shares be held in custody by the Company until the restrictions
thereon shall have lapsed and that, as a condition of any issuance of Restricted
Shares to a Participant, such Participant shall have delivered to the Company a
stock power, endorsed in blank, relating to such Restricted Shares.”
 
8. Section VI.F of the Plan is amended to read in its entirety as follows:
 
“F. Waiver of Restrictions.    The Administrator shall have the discretion to
waive, in whole or in part at any time, any or all remaining restrictions with
respect to any or all of a Participant’s Restricted Shares.”
 
9. Section VII of the Plan is amended to read in its entirety as follows:
 
“VII. Tax Withholding.    No later than the date as of which an amount first
becomes includible in the gross income of a Participant for federal income tax
purposes with respect to any grant of Restricted Shares or the vesting of
Restricted Shares, such Participant shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, any federal,
state, local or foreign taxes of any kind required by law to be withheld with
respect to such amount. To the extent determined by the Administrator,
withholding obligations may be settled with Common Stock, including Common Stock
that is part of the grant of Restricted Shares. The Company shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to such Participant. The Administrator may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Common Stock.”

2

--------------------------------------------------------------------------------


 
10. Section X of the Plan is amended to read in its entirety as follows:
 
“X. Compliance With Securities Laws.    The Administrator may require each
Participant to represent to and agree with the Company in writing that such
person is acquiring any Restricted Shares without a view to the distribution
thereof. The certificates for such shares may include any legend which the
Administrator deems appropriate to reflect any restrictions on transfer.
Notwithstanding any other provision of the Plan, the Company shall not be
required to issue or deliver any certificate for shares of Common Stock under
the Plan prior to fulfillment of all of the following conditions:


A. listing or approval for listing upon notice of issuance of such shares on the
American Stock Exchange or such other securities exchange as may at the time be
the principal market for the Common Stock;


B. any registration or other qualification of such shares under any state or
federal law or regulation or the maintaining in effect of any such registration
or other qualification which the Administrator shall, in its absolute discretion
upon the advice of counsel, deem necessary or advisable; and


C. obtaining any other consent, approval or permit from any state or federal
governmental agency which the Administrator shall, in its absolute discretion
upon the advice of counsel, determine to be necessary or advisable.”
 

  MERRIMAC INDUSTRIES, INC.        
By:
/s/ Robert V. Condon
Name:
 Robert V. Condon  
Title:
Vice President, Finance and
Chief Financial Officer
 
Date:
December 13, 2007

 
3

--------------------------------------------------------------------------------

